Citation Nr: 1430490	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from April 3, 2007.  

2. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability, for the period from January 29, 2007 to May 10, 2010.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This matter has been previously remanded by the Board in August 2010 and December 2011.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a September 2011 hearing.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the Veteran reports that he does not receive regular treatment for his PTSD, the only medical evidence available to the Board is contained in the June 2013 VA PTSD examination report.  The examiner listed a number of PTSD symptoms that the Veteran suffers from, but indicated that these symptoms do not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner also wrote that the Veteran's "PTSD does not [a]ffect his ability to work, his abilities to manage his daily chores[,] or socialize with others.  Veteran has worked in a supervisory position for over 30 years in the steel industry.  Veteran was married for thirty-two years."  The examiner thus based his or her determination about the occupational impairment caused by the Veteran's PTSD on the fact that the Veteran had been employed for 30 years, in spite of the fact that the Veteran asserts that he was forced to leave his most recent employment because of ongoing friction and arguments with his employer, and that he has not worked since that time.  (An employment separation agreement dated June 16, 2008 is of record.)  Moreover, the examiner opined that the Veteran's PTSD does not affect his ability to socialize with others without responding to reports that the Veteran has a tendency towards anger, including as reflected by a September 2011 letter stating that the Veteran wanted to fist fight with a close friend during an altercation, and that the altercation caused the friend to move out of the Veteran's home.  Therefore, the examiner's opinion is not based upon a full accounting of the facts or contentions and must be clarified upon remand.  See Reonal v. Brown, 5 Vet. 458, 461 (1993) (opinions based on inaccurate factual premise have no probative value). 

Although the Veteran's TDIU claim relates only to the period from January 29, 2007 to May 10, 2010, the Board finds that a clinical opinion that retroactively assesses the Veteran's employability status would be useful in adjudicating the TDIU issue.  Also, the TDIU rating period at issue is intertwined with the claim for a higher initial rating for PTSD for the period that overlaps the relevant TDIU period.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the June 2013 examiner, or another appropriate examiner, and ask that he or she clarify the level of social and occupational impairment attributable to the Veteran's PTSD.  The claims file must be made available to the examiner, and the examiner's report should reflect that review of the file occurred.  When discussing occupational impairment, the examiner must address the Veteran's assertions that he was forced to leave his most recent job due to conflict with his employer regarding a safety issue, and has not worked since that time.  The examiner must consider the June 2008 employment separation agreement and attached documents, and a September 2011 letter from a friend relating that an altercation with the Veteran caused that friend to move out of the Veteran's home when opining on the effects of the Veteran's PTSD on his social capacity.  

The examiner is also asked to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD precluded his ability to obtain or retain substantially gainful employment consistent with his educational and occupational history during the period of time from January 29, 2007 to May 10, 2010.  The Veteran's age may not be considered, and the fact that the Veteran may or may not have been retirement eligible at the time he stopped working is not relevant in determining whether his service-connected disability is of such severity that it rendered him unable to obtain or maintain gainful employment.  

If the examiner feels that a new psychiatric examination is needed to give the requested opinion, then a new examination should be so scheduled.  

2. Thereafter, readjudicate the issues of entitlement to an evaluation in excess of 30 percent for PTSD from April 3, 2007 to the present, and entitlement to a TDIU for the period from January 29, 2007 to May 10, 2010.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



